995 So.2d 582 (2008)
Regina M. ROSSI, Appellant,
v.
Stephen Lamar ROSS, Appellee.
No. 1D08-1143.
District Court of Appeal of Florida, First District.
October 21, 2008.
Rehearing Denied December 3, 2008.
Elizabeth A. Martin, Gainesville, for Appellant.
John D. Middleton, Melrose, for Appellee.
PER CURIAM.
The Court has determined that the appellant's notice of appeal failed to timely invoke the Court's jurisdiction to review the circuit court's December 27, 2007, Order Modifying Final Judgment of Paternity. See Catsicas v. Catsicas, 669 So.2d 1126 (Fla. 4th DCA 1996). Accordingly, the appellee's Motion to Dismiss Appeal for Lack of Jurisdiction, filed on May 13, 2008, is hereby granted. All pending motions are denied as moot.
DISMISSED.
BENTON, VAN NORTWICK, and HAWKES, JJ., concur.